Exhibit No (10)f

 

KIMBERLY-CLARK CORPORATION

DEFERRED COMPENSATION PLAN

 

EFFECTIVE AS OF OCTOBER 1, 1994

 

AMENDED AND RESTATED

AS OF DECEMBER 31, 2005



--------------------------------------------------------------------------------

KIMBERLY-CLARK CORPORATION

DEFERRED COMPENSATION PLAN

 

Kimberly-Clark Corporation hereby amends and restates in its entirety, the
Kimberly-Clark Corporation Deferred Compensation Plan, effective December 31,
2005.

 

I. PURPOSE

 

The purpose of this Kimberly-Clark Corporation Deferred Compensation Plan is to
permit a select group of management or highly compensated employees of
Kimberly-Clark Corporation and its subsidiaries to defer income which would
otherwise become payable to them.

 

II. DEFINITIONS AND CERTAIN PROVISIONS

 

  2.1 “Agreement” means the Plan Agreement(s) executed between a Participant and
the Company, whereby a Participant agrees to defer a portion of his or her
Salary or Bonus, or both, pursuant to the provisions of the Plan, and the
Company agrees to make benefit payments in accordance with the provisions of the
Plan. In the event the terms of the Agreement conflict with the terms of the
Plan, the terms of the Plan shall be controlling.

 

  2.2 “Beneficiary” means the person or persons who under this Plan becomes
entitled to receive a Participant’s interest in the event of the Participant’s
death.

 

  2.3 “Board of Directors” means the Board of Directors of the Company.

 

  2.4 “Bonus” means any amount(s) paid during a calendar year to the Participant
under the Company’s Management Achievement Award Program or any successor
program, the Company’s Executive Officer Achievement Award Program, or any
successor or additional program.

 

  2.5 A “Change of Control” of the Company shall be deemed to have taken place
if: (i) a third person, including a “group” as defined in Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended, acquires shares of the Company
having 20% or more of the total number of votes that may be cast for the
election of Directors of the Company; or (ii) as the result of any cash tender
or exchange offer, merger or other business combination, sale of assets or
contested election, or any combination of the foregoing transactions (a
“Transaction”), the persons who were directors of the Company before the
Transaction shall cease to constitute a majority of the Board of Directors of
the Company or any successor to the Company.

 

  2.6 “Code” means the Internal Revenue Code for 1986, as amended and any lawful
regulations or other pronouncements promulgated thereunder.

 

  2.7 “Committee” means the Retirement Trust Committee named under the
Kimberly-Clark Corporation Salaried Employers’ Retirement Plan.

 

1



--------------------------------------------------------------------------------

  2.8 “Company” means Kimberly-Clark Corporation, a Delaware corporation, and
its subsidiaries and any successor in interest. For purposes of the Plan, a
subsidiary is a corporation, 50% or more of the voting shares of which are owned
directly or indirectly by the Company, which is incorporated under the laws of
one of the states of the United States.

 

  2.9 “Compensation Committee” means the Compensation Committee of the Board of
Directors.

 

  2.10 “Deferral Year” means any calendar year 1995 through 2004. For purposes
of 1994, Deferral Year means the Effective Date of the Plan through December 31,
1994.

 

  2.11 “Deferred Benefit Account” means the cumulative total dollar amount that
a Participant elects to defer in the Agreement, including gains and losses
pursuant to Section 3 as maintained on the books of the Company for a
Participant under this Plan. A Participant’s Deferred Benefit Account shall not
constitute or be treated as a trust fund of any kind.

 

  2.12 “Determination Date” means the date on which the amount of a
Participant’s Deferred Benefit Account is determined as provided in Article III
hereof.

 

  2.13 “Disability” shall have the same meaning as the phrase “Totally and
Permanently Disabled” under the Kimberly-Clark Corporation Salaried Employees’
Retirement Plan. The determination of a Participant’s having become Disabled
shall be made by the Retirement Committee of the Kimberly-Clark Corporation
Salaried Employees’ Retirement Plan.

 

  2.14 “Effective Date” means October 1, 1994.

 

  2.15 “Investment Grade” means a bond rating of BBB minus, or its equivalent,
by one of the nationally recognized rating agencies.

 

  2.16 “Participant” means an employee of the Company, or its subsidiaries or
affiliated companies, who is eligible to participate in the Plan pursuant to
Article III, who has executed an Agreement with the Company, and who has
commenced Salary or Bonus, or both Salary and Bonus, reductions pursuant to such
Agreement.

 

  2.17 “Plan” means the Kimberly-Clark Corporation Deferred Compensation Plan as
amended from time to time.

 

  2.18 “Retirement Date” means the date of Termination of Service of the
Participant on or after he or she attains age 55 and has 5 Years of Service with
the Company.

 

  2.19 “Salary” means the Participant’s base salary which would be received
during a calendar year if no election to defer were made, including any 401(k)
Contributions under the Company Incentive Investment Plan or pre-tax
contributions under the Company’s Flexible Benefit Plan.” For purposes of this
Plan, Salary shall not include severance or other payments made in connection
with a Participant’s Termination of Service.

 

2



--------------------------------------------------------------------------------

  2.20 “Termination of Service” means the Participant’s cessation of his or her
service with the Company for any reason whatsoever, whether voluntarily or
involuntarily, including by reason of retirement, death, or Disability.

 

  2.21 “Valuation Date” means, for purposes of crediting earnings under
Section 3.6 and determining a Participant’s Deferred Benefit Account under
Section 3.7, any business day on which securities are traded on the New York
Stock Exchange.

 

  2.22 “Years of Service” shall have the same meaning as defined under the
Kimberly-Clark Corporation Salaried Employees’ Retirement Plan.

 

III. PARTICIPATION AND COMPENSATION REDUCTION

 

  3.1 Participation. Participation in the Plan shall be limited to the Chief
Executive Officer, elected officers and all eligible officers and/or employees
of the Company, approved to participate by the Chief Executive Officer in his
sole discretion, and who elect to participate in the Plan. A Participant must
file an Agreement with the Committee, at such time and in such form as the
Committee may require or permit, prior to the first day of the deferral period
in which a Participant’s participation commences in the Plan. The election to
participate shall be effective upon receipt by the Committee of the Agreement
that is properly completed and executed in conformity with the Plan.
Participation in this Plan shall be frozen as of December 31, 2004.

 

  3.2 Minimum and Maximum Deferral and Length of Participation. A Participant
may elect to defer any amount of his or her Salary or Bonus, or both, to the
extent that any portion of such amounts would not be deductible by the Company
pursuant to Section 162(m) of the Code. In addition, a Participant may elect to
defer from 10% to 100% of his or her Bonus paid during a Deferral Year in 1%
increments.

 

In the event a Participant elects to defer an amount of his or her Salary and/or
Bonus that would not allow for the full payment of all FICA, federal, state
and/or local income tax liabilities, the Company may withhold all or a portion
of any applicable taxes from the Participant’s Salary to the extent required by
law.

 

In no event may the amount of a Participant’s deferral election related to his
or her Bonus paid during a Deferral Year be less than $5,000. The deferral
opportunity shall extend through December 31, 2004. Notwithstanding anything in
the Plan to the contrary, no Participant may elect to defer payment of any
portion of his Salary or Bonus or other compensation as defined under
Section 409A of the Code that is payable during any Deferral Year after 2004. A
Participant shall make an annual election for the upcoming Deferral Year in the
year preceding the Deferral Year for which the election is being made. Except as
provided in Section 3.5, “Emergency Benefit: Waiver of Deferral,” any election
so made shall be irrevocable with respect to Salary and Bonus applicable to that
Deferral Year.

 

3



--------------------------------------------------------------------------------

Notwithstanding anything in this Plan to the contrary, a Participant may not
elect to defer any amount under this Plan unless the Participant files a
statement with the Committee that the Participant had individual income in
excess of $200,000 in each of the two most recent years or joint income with
that person’s spouse in excess of $300,000 in each of those years and has a
reasonable expectation of reaching the same income level in the current year.

 

Notwithstanding anything in this Plan to the contrary, to the extent a
Participant elected a deferral for period after December 31, 2004, such deferral
election shall be cancelled and the amount shall be refunded to the Participant
no later than the close of the taxable year for which they were made and shall
include any earnings on such amount credited pursuant to Section 3.6 of the
Plan.

 

  3.3 Timing of Deferral Credits. The amount of Salary or Bonus, or both that a
Participant elects to defer in the Agreement shall cause an equivalent reduction
in the Participant’s Salary and Bonus, respectively. Deferrals shall be credited
throughout each Deferral Year as the Participant is paid the non-deferred
portion of Salary and Bonus for such Deferral Year.

 

  3.4 New Participants. An individual who is hired into a position which
satisfies the requirements of a Participant shall be eligible to participate in
the Plan thirty (30) days after satisfying the criteria for participation. The
eligible employee shall be bound by all terms and conditions of the Plan,
provided, however, that his Agreement must be filed no later than thirty
(30) days following his eligibility to participate.

 

Employees who satisfy the criteria of a Participant as a result of a promotion
or Salary increase will be eligible to participate in the Plan beginning on
January 1st of the calendar year following eligibility.

 

  3.5 Emergency Benefit: Waiver of Deferral. In the event that the Committee,
upon written petition of the Participant or his or her Beneficiary, determines
in its sole discretion, that the Participant or his or her Beneficiary has
suffered an unforeseeable financial emergency, the Company shall pay to the
Participant or his or her Beneficiary as soon as possible following such
determination, an amount from the Participant’s Deferred Benefit Account not in
excess of the amount necessary to satisfy the emergency. For purposes of this
Plan, an “unforeseeable financial emergency” is an unanticipated emergency that
is caused by an event beyond the control of the Participant or Beneficiary and
that would result in severe financial hardship to the individual if the
emergency distribution were not permitted. Cash needs arising from foreseeable
events, such as the purchase of a residence or education expenses for children
shall not be considered the result of an unforeseeable financial emergency. For
purposes of this Plan, an “unforeseeable financial emergency” is limited to an
event described in Treasury Regulation section 1.401(k)-1(d)(2)(iv)(A)(1) or
(4). For purposes of this Plan, a distribution is in “the amount necessary to
satisfy the emergency” only if the requirements of Treasury Regulation section
1.401(k)-1(d)(2)(iv)(B) are satisfied. The Committee shall also grant a waiver
of the Participant’s agreement to defer a stated amount of Salary and Bonus upon
finding that the Participant has suffered an unforeseeable financial emergency.
The waiver shall be for such period of time as the Committee deems necessary
under the circumstances to relieve the hardship.

 

4



--------------------------------------------------------------------------------

  3.6 Crediting of Earnings - As of the close of business on each Valuation Date
the designated Deferred Benefit Account of each Participant shall be capable of
being valued and adjusted to preserve for each Participant his or her
proportionate interest in the related funds as if such account held actual
assets and such assets were among such investment funds as the Participant,
retired Participant or Beneficiary elected pursuant to Section 3.8. As of each
Valuation Date the Deferred Benefit Account of each Participant shall be capable
of being adjusted to reflect the effect of income, collected and accrued,
realized and unrealized profits and losses, expenses which would have been
incurred in connection with the sale, investment and reinvestment of the
investment funds (such as brokerage, postage, express and insurance charges and
transfer taxes), and all other transactions with respect to the related fund.
The effect of such transactions shall be determined by the Committee in
accordance with generally accepted valuation principles applied on a consistent
basis. Each Participant’s Deferred Benefit Account shall then be appropriately
credited with his or her deferred amounts as set forth in Section 3.7.

 

  3.7 Determination of Account. The balance of each Participant’s Deferred
Benefit Account as of each Valuation Date shall be calculated, in a manner
determined by the Committee in accordance with generally accepted valuation
principles applied on a consistent basis, as follows: the beginning balance of
each Participant’s Deferred Benefit Account; less distributions payable pursuant
to Section 4.11 as of the Valuation Date coincident with the Determination Date
set forth in Section 4.11 or, if none, the Valuation Date immediately following
such Determination Date; plus investment earnings, gains and losses determined
pursuant to Section 3.6 credited to each Participant’s Deferred Benefit Account;
plus Participant deferrals credited to each Participant’s Deferred Benefit
Account pursuant to Section 3.3.

 

  3.8 Investment Funds and Elections. - Participants, retired Participants, and
Beneficiaries may elect that their Deferred Benefit Account be credited with
earnings, gains and losses as if such accounts held actual assets and such
assets were among such investment funds as the Company may designate. Any such
direction of investment shall be subject to such rules as the Company and the
Committee may prescribe, including, without limitation, rules concerning the
manner of providing investment directions, the frequency of changing such
investment directions, and method of crediting earnings, gains and losses for
any portion of a Deferred Benefit Account which is not covered by any valid
investment directions. Participants, retired Participants, and Beneficiaries
shall allocate their Deferred Benefit Account among the deemed investment
options by making an election online or filing an election with the Committee at
such time and in such form as the Committee may require or permit. A
Participant, retired Participant or Beneficiary may elect to allocate his or her
Deferred Benefit Account in 1% increments (minimum of 5% per investment option),
among as many of the investment options which are offered by the Company. The
investment funds which the Company may designate shall include but not be
limited to the following types of funds, which can be managed on an individual
basis or as part of a mutual fund, as the Company shall determine:

 

(a) money market funds;

 

5



--------------------------------------------------------------------------------

  (b) common stock funds;

 

  (c) bond funds;

 

  (d) balanced funds;

 

  (e) investment funds which are primarily invested in insurance contracts; and

 

  (f) investment funds which are provided for under insurance contracts.

 

The Company shall have the sole discretion to determine the number of investment
funds to be designated hereunder and the nature of the funds and may change or
eliminate the investment funds provided hereunder from time to time. The
Committee shall determine the rate of earnings, gains and losses to be credited
to Participant’s Deferred Benefit Accounts under this Plan with respect to any
such investment fund for any period, taking into account the return, net of any
expenses which would have been incurred in connection with the sale, investment
and reinvestment of the investment funds (such as brokerage, postage, express
and insurance charges and transfer taxes), of such investment funds for such
period.

 

  3.9 Reallocations. Prior to January 1, 2001, a Participant may elect to
reallocate all or any whole percentage portion of his Deferred Benefit Account
effective as of the last Valuation Date of any calendar month.

 

Effective January 1, 2001, a Participant may elect as of any day on which
securities are traded on the New York Stock Exchange to change the manner in
which his or her Deferred Benefit Account and his or her future deferrals are
deemed invested among the available investment fund options. Any change of
investment allocation received will be effective as of the close of business on
that business day if received by 3:00 p.m. Central Time (or, if earlier, the
closing time of the New York Stock Exchange or such other time and under such
other conditions as may be imposed by the recordkeeper or the Committee under
the Company Incentive Investment Plan). The determination of a Participant’s
having timely elected a change of investment allocation shall be made under the
same terms and conditions as are applicable to “Timely Notice” of elections to
reallocate under the terms of the Company Incentive Investment Plan.

 

  3.10 Vesting of Deferred Benefit Account. A Participant shall be 100 percent
vested in his or her Deferred Benefit Account equal to the amount of Salary and
Bonus he or she deferred into the Deferred Benefit Account and the earnings,
gains or losses credited thereon.

 

IV. BENEFITS

 

  4.1

Inservice Distribution. At the time a Participant executes an Agreement, he or
she may elect to receive a return of his or her deferrals. The amount of the
return of deferral shall be equal to the lesser of the amount deferred in a
specific year or the Participant’s Deferred Benefit Account. Each such return of
deferral shall be made in a lump sum as soon as administratively feasible on or
after the last business day of October, which shall be no less than five
(5) Deferral Years following the year in which the deferral was originally made,
provided that the Participant continues in

 

6



--------------------------------------------------------------------------------

 

the employ of the Company, its subsidiary or affiliated company until such date.
Once the Participant elects to receive his or her return of deferral, the
election shall be irrevocable. A return of deferral pursuant to this Section 4.1
shall only be paid prior to a Participant’s Termination of Service. Any return
of deferral paid shall be deemed a distribution, and shall be deducted from the
Participant’s Deferred Benefit Account. A separate return of deferrals election
shall be made for each Deferral Year.

 

  4.2 Retirement Benefit. Subject to Section 4.6 below, upon a Participant’s
Retirement Date, he or she shall be entitled to receive the amount of his or her
Deferred Benefit Account. The form of benefit payment, and the commencement of
such benefit, shall be as provided in Section 4.6.

 

  4.3 Termination Benefit. Upon the Termination of Service of a Participant
prior to his or her Retirement Date, for reasons other than death or Disability,
the Company shall pay to the Participant, a benefit equal to his or her Deferred
Benefit Account.

 

Unless otherwise directed by the Committee, the termination benefit shall be
payable in a lump sum as set forth in Section 4.11 following the Participant’s
Termination of Service. Upon a Termination of Service, the Participant shall
immediately cease to be eligible for any other benefit provided under this Plan.

 

  4.4 Death Benefit. Upon the death of a Participant or a retired Participant,
the Beneficiary of such Participant shall receive the Participant’s remaining
Deferred Benefit Account. Payment of a Participant’s remaining Deferred Benefit
Account shall be in accordance with Section 4.6.

 

  4.5 Disability. In the event of a Termination of Service due to Disability
prior to his or her Retirement Date, a disabled Participant shall receive his or
her remaining Deferred Benefit Account. Payment of a Participant’s remaining
Deferred Benefit Account shall be in accordance with Section 4.6.

 

  4.6 Form of Benefit Payment.

 

  (a) Upon the happening of an event described in Sections 4.1, 4.2, 4.3, 4.4,
or 4.5, the Company shall pay to the Participant the amount specified therein in
a lump sum.

 

  (b) In the event that a Participant retires as described in Section 4.2, the
Participant may, with the consent of the Committee, elect an installment form of
benefit payments. The written request must be made prior to December 31 of the
calendar year preceding prior to December 31 of the calendar year preceding the
Participant’s Retirement Date. The Committee may, in its sole and absolute
discretion, grant the Participant’s request. If, upon a Participant’s Retirement
Date, the balance of a Participant’s Deferred Benefit Account is less than
$25,000, the Participant will be paid his or her Deferred Benefit Account
balance as of the Participant’s Retirement Date, in a final lump sum payment.

 

7



--------------------------------------------------------------------------------

  (c) In the event of the death of the Participant, as described in Section 4.4,
the Participant’s Beneficiary may, with the consent of the Committee, elect an
installment benefit payment. This written request must be made no later than
thirty (30) days after the Participant’s date of death. The Committee may, in
its sole discretion, grant such Beneficiary’s request.

 

  (d) In the event that a Participant terminates service due to a Disability as
described in Section 4.5, the Participant may, with the consent of the
Committee, elect an installment form of benefit payment. The written request
must be made no later than thirty (30) days after the date the Participant is
determined to be disabled by the Retirement Committee of the Kimberly-Clark
Salaried Employees’ Retirement Plan. The Committee may, in its sole discretion,
grant the Participant’s request.

 

  (e) In the event that installment payments are to be made pursuant to
Subsections 4.6(b), (c) or (d), such payments shall be in quarterly installments
commencing as soon as administratively feasible after the Committee grants the
request for an installment form of benefit payment. Such quarterly installments
shall be payable in approximately equal amounts over a period, no less than two
(2) calendar years and no more than twenty (20) calendar years. In addition, if,
at the time a Participant is scheduled to receive an installment payment, the
balance of his or her Deferred Benefit Account is less than $5,000, the
Participant will be paid his or her remaining Deferred Benefit Account balance
in a final lump sum payment.

 

Initially, the amount of any installments under the installment form of payment
described in this Subsection 4.6(e) shall be equal to the balance of the
Participant’s Deferred Benefit Account to be distributed divided by the number
of installments to be paid. The amount of the installment payments shall be
recomputed annually and the installment payments shall be increased or decreased
to reflect any changes in the Participant’s Deferred Benefit Account due to
fluctuations in earnings, gains and losses on the remaining balance and the
number of remaining installments. Quarterly installments payments will be made
on the last business day of January, April, July and October.

 

  4.7 Limitations on the Annual Amount Paid to a Participant. Notwithstanding
any other provisions of this Plan to the contrary, in the event that a portion
of the payments due a Participant pursuant to Sections 3.5, 4.1, 4.2, 4.3, 4.4,
4.5, or 4.6 would not be deductible by the Company pursuant to Section 162(m) of
the Code, the Company, at its sole discretion, may postpone payment of such
amounts to the Participant until such time that the payments would be deductible
by the Company. Provided, however, that no payment postponed pursuant to this
Section 4.7 shall be postponed beyond the first anniversary of such
Participant’s Termination of Service.

 

8



--------------------------------------------------------------------------------

  4.8 Change of Control and Lump Sum Payments.

 

  (a) If there is a Change of Control, notwithstanding any other provision of
this Plan, any Participant who has a Deferred Benefit Account hereunder may, at
any time during a twenty-four (24) month period immediately following a Change
of Control, elect to receive an immediate lump sum payment of the balance of his
or her Deferred Benefit Account, reduced by a penalty equal to ten percent
(10%) of the Participant’s Deferred Benefit Account as of the Determination
Date. The ten percent (10%) penalty shall be permanently forfeited and shall not
be paid to, or in respect of, the Participant.

 

  (b) If there is a Change of Control, notwithstanding any other provision of
this Plan, any retired or disabled Participant, or Beneficiary, who has a
Deferred Benefit Account hereunder may, at any time during a twenty-four
(24) month period immediately following a Change of Control, elect to receive an
immediate lump sum payment of the balance of his or her Deferred Benefit
Account, reduced by a penalty equal to five percent (5%) of the Participant’s
Deferred Benefit Account as of the Determination Date. The five percent
(5%) penalty of the retired or disabled Participant’s or Beneficiary’s Deferred
Benefit Account shall be permanently forfeited and shall not be paid to, or in
respect of, the retired or disabled Participant or Beneficiary.

 

  (c) In the event no such request is made by a Participant, a retired or
disabled Participant or Beneficiary, the Plan and Agreement shall remain in full
force and effect.

 

  4.9 Change In Credit Rating and Lump Sum Payments.

 

In the event the Company’s financial rating falls below Investment Grade, a
Participant, retired or disabled Participant, or Beneficiary may at any time
during a six (6) month period following the reduction in the Company’s financial
rating, elect to receive an immediate lump sum payment of the balance of his or
her Deferred Benefit Account reduced by a penalty equal to ten percent (10%) of
the Participant’s Deferred Benefit Account or five percent (5%) of the retired
or disabled Participant’s or Beneficiary’s Deferred Benefit Account. The
penalties accrued hereunder shall be permanently forfeited and shall not be paid
to, or in respect of, the Participant, retired or disabled Participant or
Beneficiary.

 

In the event no such request is made by a Participant, retired or disabled
Participant or Beneficiary, the Plan and Agreement shall remain in full force
and effect.

 

  4.10 Tax Withholding. To the extent required by law in effect at the time
payments are made, the Company shall withhold any taxes required to be withheld
by any Federal, State or local government.

 

  4.11 Commencement of Payments. Unless otherwise provided, commencement of
payments under this Plan shall be as soon as administratively feasible on or
after the Determination Date after receipt of notice by the Committee of an
event which entitles a Participant or a Beneficiary to payments under this Plan.

 

9



--------------------------------------------------------------------------------

  4.12 Recipients of Payments: Designation of Beneficiary. All payments to be
made by the Company under the Plan shall be made to the Participant during his
or her lifetime, provided that if the Participant dies prior to the completion
of such payments, then all subsequent payments under the Plan shall be made by
the Company to the Beneficiary determined in accordance with this Section. The
Participant may designate a Beneficiary by filing a written notice of such
designation with the Committee in such form as the Committee requires and may
include contingent Beneficiaries. The Participant may from time-to-time change
the designated Beneficiary by filing a new designation in writing with the
Committee. If no designation is in effect at the time when any benefits payable
under this Plan shall become due, the Beneficiary shall be the spouse of the
Participant, or if no spouse is then living, the representatives of the
Participant’s estate.

 

V. CLAIMS FOR BENEFITS PROCEDURE

 

  5.1 Claim for Benefits. Any claim for benefits under the Plan shall be made in
writing to any member of the Committee. If such claim is wholly or partially
denied by the Committee, the Committee shall, within a reasonable period of
time, but not later than sixty (60) days after receipt of the claim, notify the
claimant of the denial of the claim. Such notice of denial shall be in writing
and shall contain:

 

  (a) The specific reason or reasons for denial of the claim;

 

  (b) A reference to the relevant Plan provisions upon which the denial is
based;

 

  (c) A description of any additional material or information necessary for the
claimant to perfect the claim, together with an explanation of why such material
or information is necessary; and

 

  (d) An explanation of the Plan’s claim review procedure.

 

If no such notice is provided, the claim shall be deemed to have been denied.

 

  5.2 Request for Review of a Denial of a Claim for Benefits. Upon the receipt
by the claimant of written notice of denial of the claim, the claimant may file
a written request to the Committee, requesting a review of the denial of the
claim, which review shall include a hearing if deemed necessary by the
Committee. In connection with the claimant’s appeal of the denial of his or her
claim, he or she may review relevant documents and may submit issues and
comments in writing.

 

  5.3 Decision Upon Review of Denial of Claim for Benefits. The Committee shall
render a decision on the claim review promptly, but no more than sixty (60) days
after the receipt of the claimant’s request for review, unless special
circumstances (such as the need to hold a hearing) require an extension of time,
in which case the sixty (60) day period shall be extended to 120 days. Such
decision shall:

 

  (a) Include specific reasons for the decision;

 

  (b) Be written in a manner calculated to be understood by the claimant; and

 

10



--------------------------------------------------------------------------------

  (c) Contain specific references to the relevant Plan provisions upon which the
decision is based.

 

The decision of the Committee shall be final and binding in all respects on both
the Company and the claimant.

 

VI. ADMINISTRATION

 

  6.1 Committee. The Plan shall be administered by the Committee. The Committee
shall elect one of its members as chairman. Members of the Committee shall not
receive compensation for their services. Committee expenses shall be paid by the
Company. Members of the Committee or agents of the Committee may be Participants
under the Plan. No member of the Committee who is also a Participant shall be
involved in the decisions of the Committee regarding any determination of any
claim for benefit with respect to himself or herself.

 

  6.2 General Rights, Powers, and Duties of Committee. The Committee shall be
responsible for the management, operation, and administration of the Plan. The
Committee may designate a Committee member or an officer of the Company as Plan
Administrator. Absent such delegation, the Committee shall be the Plan
Administrator. The Plan Administrator shall perform duties as designated by the
Committee. In addition to any powers, rights and duties set forth elsewhere in
the Plan, it shall have the following powers and duties:

 

  (a) To adopt such rules and regulations consistent with the provisions of the
Plan as it deems necessary for the proper and efficient administration of the
Plan;

 

  (b) To administer the Plan in accordance with its terms and any rules and
regulations it establishes;

 

  (c) To maintain records concerning the Plan sufficient to prepare reports,
returns and other information required by the Plan or by law;

 

  (d) To construe and interpret the Plan including any doubtful or contested
terms and resolve all questions arising under the Plan;

 

  (e) To direct the Company to pay benefits under the Plan, and to give such
other directions and instructions as may be necessary for the proper
administration of the Plan;

 

  (f) To employ or retain agents, attorneys, actuaries, accountants or other
persons, who may also be Participants in the Plan or be employed by or represent
the Company, as it deems necessary for the effective exercise of its duties, and
may delegate to such agents any power and duties, both ministerial and
discretionary, as it may deem necessary and appropriate; and

 

11



--------------------------------------------------------------------------------

  (g) To be responsible for the preparation, filing and disclosure on behalf of
the Plan of such documents and reports as are required by any applicable Federal
or State law.

 

  6.3 Information to be Furnished to Committee. The Company shall furnish the
Committee such data and information as it may require. The records of the
Company shall be determinative of each Participant’s period of employment,
termination of employment and the reason therefor, leave of absence,
reemployment, Years of Service, personal data, and Salary and Bonus reductions.
Participants and their Beneficiaries shall furnish to the Committee such
evidence, data, or information, and execute such documents as the Committee
requests.

 

  6.4 Responsibility. No member of the Committee, the Compensation Committee or
the Board of Directors of the Company shall be liable to any person for any
action taken or omitted in connection with the administration of this Plan.

 

  6.5 Committee Review. Any action on matters within the discretion of the
Committee shall be final and conclusive as to all Participants, retired
Participants, disabled Participants, Beneficiaries and other persons claiming
rights under the Plan. The Committee shall exercise all of the powers, duties
and responsibilities set forth hereunder in its sole discretion.

 

VII. AMENDMENT AND TERMINATION

 

  7.1 Amendment. The Plan may be amended in whole or in part by either the Board
of Directors or the Compensation Committee at any time. Notice of any such
amendment shall be given in writing to the Committee and to each Participant and
each Beneficiary. No amendment shall decrease the value of a Participant’s
Deferred Benefit Account.

 

  7.2 Company’s Right to Terminate. The Board of Directors may terminate the
Plan and may terminate any Agreements pertaining to the Participant at any time
after the Effective Date of the Plan. In the event of any such termination, the
Participant shall be entitled to the amount of his or her Deferred Benefit
Account determined under Section 3.7 as of the date of any such termination.
Such benefit shall be paid to the Participant in quarterly installments over a
period of no more than ten (10) years, except that the Company, in its sole
discretion, may pay out such benefit in a lump sum or in installments over a
period shorter than ten (10) years.

 

VII. MISCELLANEOUS

 

  8.1 No Implied Rights; Rights on Termination of Service. Neither the
establishment of the Plan nor any amendment thereof shall be construed as giving
any Participant, retired Participant, disabled Participant, Beneficiary, or any
other person any legal or equitable right unless such right shall be
specifically provided for in the Plan or conferred by specific action of the
Company in accordance with the terms and provisions of the Plan. Except as
expressly provided in this Plan, the Company shall not be required or be liable
to make any payment under the Plan.

 

12



--------------------------------------------------------------------------------

  8.2 No Right to Company Assets. Neither the Participant nor any other person
shall acquire by reason of the Plan any right in or title to any assets, funds
or property of the Company whatsoever including, without limiting the generality
of the foregoing, any specific funds, assets, or other property which the
Company, in its sole discretion, may set aside. Any benefits which become
payable hereunder shall be paid from the general assets of the Company. The
Participant shall have only a contractual right to the amounts, if any, payable
hereunder unsecured by any asset of the Company. Nothing contained in the Plan
constitutes a guarantee by the Company that the assets of the Company shall be
sufficient to pay any benefit to any person.

 

  8.3 No Employment Rights. Nothing herein shall constitute a contract of
employment or of continuing service or in any manner obligate the Company to
continue the services of the Participant, or obligate the Participant to
continue in the service of the Company, or as a limitation of the right of the
Company to discharge any of its employees, with or without cause. Nothing herein
shall be construed as fixing or regulating the Salary and Bonus payable to the
Participant.

 

  8.4 Offset. If, at the time payments or installments of payments are to be
made hereunder, the Participant, retired Participant, disabled Participant, or
the Beneficiary are indebted or obligated to the Company, then the payments
remaining to be made to the Participant, retired Participant, disabled
Participant, or the Beneficiary may, at the sole discretion of the Company, be
reduced by the amount of such indebtedness or obligation, provided, however,
that an election by the Company not to reduce any such payment or payments shall
not constitute a waiver of its claim for such indebtedness or obligation.

 

  8.5 Non-assignability. Neither the Participant nor any other person shall have
any voluntary or involuntary right to commute, sell, assign, pledge, anticipate,
mortgage or otherwise encumber, transfer, hypothecate or convey in advance of
actual receipt the amounts, if any, payable hereunder, or any part thereof,
which are expressly declared to be unassignable and non-transferable. No part of
the amounts payable shall be, prior to actual payment, subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by the Participant or any other person, or be transferable by
operation of law in the event of the Participant’s or any other person’s
bankruptcy or insolvency.

 

  8.6 Successors, Mergers, and Consolidations. The Plan and any Agreement
thereunder shall inure to the benefit of and be binding upon (i) the Company and
its successors and assigns, including without limitation, any corporation into
which the Company may be merged or consolidated, or which acquires all or
substantially all of the assets and business of the Company and (ii) the
Participant and his or her heirs, executors, administrators and legal
representatives.

 

  8.7 Notice. Any notice required or permitted to be given under the Plan shall
be sufficient if in writing and hand delivered, or sent by registered or
certified mail, and if given to the Company, delivered to the principal office
of the Company, directed to the attention of the Committee. Such notice shall be
deemed given as of the date of delivery or, if delivery is made by mail, as of
the date shown on the postmark or the receipt for registration or certification.

 

  8.8 Governing Laws. The Plan shall be construed and administered according to
the laws of the State of Wisconsin.

 

13